Citation Nr: 0913786	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-03 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a service-connected chronic low back strain.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1983 to December 1986 and from January 1989 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which assigned a 10 percent rating for a chronic low 
back strain. 


FINDING OF FACT

The Veteran's chronic low back strain is manifested by muscle 
spasm and loss of lateral spine motion in standing position; 
severe lumbosacral strain, severe limitation of motion, 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less and ankylosis are not shown.   


CONCLUSION OF LAW

The criteria for assignment of a 20 percent (but no higher) 
rating for chronic low back strain have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 
5292, 5295 (effective through September 26, 2003); 38 C.F.R. 
§ 4.71a, Code 5237 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2003 letter 
from the RO generally informed the Veteran of what the 
evidence needed to show to substantiate the claim.  It also 
explained that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately her 
responsibility to ensure that records were received by VA.  
An August 2008 letter provided more specific notice relating 
to the evidence necessary to substantiate the claim.   The 
letter gave notice of how VA determines disability ratings 
and indicated that in determining a rating, VA considers 
evidence regarding the nature and symptoms of the condition, 
severity and duration of the symptoms, the impact of the 
condition and symptoms on employment, and specific test 
results including range of motion findings.  Further, the 
letter listed examples of evidence that might support a claim 
for an increased rating and provided notice of the specific 
rating criteria contained in 38 C.F.R. § 4.71a, Codes 5235-
5243, the current Codes applicable to rating the Veteran's 
low back disability.   The Board finds that the specific 
explanations provided pertaining to the procedure for 
assigning the rating, the applicable rating criteria and the 
necessary evidence was in substantial compliance with the 
recent Court of Appeals for Veteran's Claims (Court) ruling 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  The case was also readjudicated by 
an October 2008 supplemental statement of the case after 
complete notice was provided.  The Veteran is not prejudiced 
by any technical notice deficiency that may have occurred 
along the way, and no further notice is required.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Additionally, the Veteran 
was provided with a number of VA examinations.  The Veteran 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The Veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Private chiropractic records from October 2002 to February 
2006 show ongoing treatment for low back problems.  Symptoms 
included pain and some muscle spasms.  

In February 2003 the Veteran filed his instant claim for 
increased rating for low back disability.  

In a June 2003 statement in support of his claim the Veteran 
indicated that he had experienced two low back strains in the 
past year, one in January and one in June.  In January he was 
in so much pain that he had to call his brother to his house 
to carry the recycling bin to the curb.  With one grocery 
sack of newspapers and another bag of scrap paper it could 
not have weighed more than 20 pounds.  Then in June he 
strained his back after lifting weights and was unable to mow 
the lawn for 2 weeks.  His pain level was at 7 for the first 
four days but he did go to work even though he was 
experiencing multiple back spasms per hour.  On day five of 
the injury the spasms were practically gone and he 
participated in physical fitness training at his Reserve 
unit.  On day 6 the pain went back to a level of 7 with 
occasional spasms throughout the day.  As of the day he wrote 
the June 2003 statement his pain level had gone down to about 
a 3 or 4.  He had resumed a moderate level of activity and 
had been doing light to moderate stretching exercises.  He 
also reported that he had had numbness in the big toe on and 
off since August of 2000.  The symptoms started after he was 
performing annual training at Fort Lee, Virginia where he 
conducted 100 hours of standing classroom instruction over 13 
days.  He was concerned about sciatica.  

On July 2003 VA examination the diagnosis was muscle spasms 
in the lumbar spine without radiculopathy, and normal X-rays.  
The Veteran reported a stiffness and soreness in the lower 
back, which gave him problems only occasionally.  He was a 
computer programmer and had episodes where his low back would 
flare up mildly two times a month, lasing two to three days.  
During a flare-up he could still function and go to work, he 
just could not lift, carry or walk for any extended periods.  
Also, once every other month he would get a moderate to 
severe flare-up where he had no ability to do anything and he 
would have to rest and take Ibuprofen.  This would last four 
to five days where he could not lift, carry or do anything 
and had to rest on his back.  The Veteran indicated that the 
flare-ups involved muscle spasms in his spine.  He had been 
treated by a chiropractor who had taken some X-rays and told 
him that he had spondylolisthesis at multiple levels in his 
lumbar spine.  He described his pain as a deep ache and 
pointed to the upper lumbar region of the spine.  He took no 
medication for the lumbar spine and denied radiation of pain 
into his legs.  In regard to functional limitations, he 
reported problems with lifting and carrying external weight 
and with mowing the lawn.  

Physical examination showed range of motion findings of 110 
degrees of forward flexion, 40 degrees of rotation, 25 
degrees of lateral flexion bilaterally, and 10 degrees 
hyperextension, all without pain.  Passive and active range 
of motion were equal.  There was normal sensation from head 
to toe with 5/5 strength in the muscles of the lower 
extremities.  Reflexes were 2+ at the knee jerk and Achilles 
with no abnormalities.  The examiner found that it was within 
reason to believe the Veteran has flare-ups which would cause 
a 25 percent to 30 percent reduction in his range of motion, 
strength, coordination, and endurance.  The examiner 
diagnosed the Veteran as having muscle spasms in the lumbar 
spine without radiculopathy and with normal x-rays.

In an August 2004 statement the Veteran indicated that VA was 
grossly minimizing the disabling effect of his low back 
disability and that VA needed to appropriately factor into 
it's rating his Grade II spondylolisthesis.  He also 
indicated that although the July 2003 examination showed 
normal range of motion without pain, if he had been examined 
on a day when he had had a moderately severe to severe flare 
up his range of motion would have been much more restricted.  
He further indicated that the diagnosis of back strain was 
inconsistent with the symptoms he experienced during a 
moderately severe or severe flare-up.  The occurrence of back 
spasms during these episodes combined with numbness in his 
toe and pain in the left hip indicated involvement of the 
nerves.    

On November 2005 VA examination the diagnosis was grade II 
spondylolisthesis of L5 on S1 with significant decrease in 
range of motion.  The Veteran reported sharp pain (3 to 4 on 
a scale of 0 to 10) with no radicular symptoms.  Sitting or 
standing was limited to less than one hour because of pain 
and flare-ups occurred approximately twice a year, lasting 
anywhere from five days to two weeks at a time.  These were 
precipitated by heavy activities such as running 5 kilometer 
races or lifting heavy weights.  As a result of this he did 
not lift more than 20 pounds and was no longer running.  Pain 
was alleviated by rest, ibuprofen, heat and ice.  When the 
Veteran would have a flare-up, he reported that range of 
motion was limited by greater than 50%.  The Veteran had not 
had any incapacitating episodes.  He had missed two to three 
days of work per month prior to quitting his job in October 
2005.  The only assistive devices he had used were a lumbar 
cushion and a soft back brace.  The lumbar cushion was in his 
car and he used the soft back brace if he drove more than 100 
miles per day.  

Physical examination showed tenderness to palpation in the 
upper lumbar spine.  There was no paraspinous muscular 
tenderness or spasms.  Range of motion was 90 degrees flexion 
without pain, 20 degrees extension with discomfort at 20 
degrees, 10 degrees lateral flexion with pain at 10 degrees 
and 10 degrees lateral rotation with pain occurring at 10 
degrees.  Repetitive range of motion increased the pain with 
bilateral lateral flexion and lateral rotation, without 
decreasing the range of motion further.  Range of motion was 
limited by pain not by fatigue, weakness or lack of 
endurance.  There was no incoordination.  Motor and sensory 
examination was entirely normal and reflexes were 2+ and 
equal throughout the patella and the Achilles.  Gait was 
somewhat abnormal in that the Veteran walked with a wide 
based gait slowly because of pain.    

A January 2006 medical record from a treating family practice 
physician, Dr. Geddes, shows that the Veteran was complaining 
of pain from his neck right into the lower back.  It was 
noted that the Veteran quit work in October 2005 because of 
the pain and suffering, which he indicated had become 
unbearable.  Sitting and standing intermittently caused his 
pain.  Physical examination showed pain in the lower back 
with para lumbar spasm noted in the areas above the lumbar 
and sacroiliac joints and no evidence of any neurologic 
problems distally.  Numbness and tingling were not in 
evidence and neurological examination was essentially 
negative.  The diagnoses were ongoing back pain, neck pain, 
grade 2 spondylolisthesis and inability to go to work.   

A January 2006 private MRI of the lumbar spine produced a 
diagnostic impression of Grade 1 spondylolisthesis at L5-S1 
with associated bilateral spondylosis at L5 and marked 
bilateral foraminal narrowing at L5-S1.  There was also an 
annular tear posteriorly at T12-L1.    

On February 2006 VA examination the diagnostic assessments 
were chronic lumbar strain, questionable right lower 
extremity sciatica and Grade 2 spondylolisthesis.  The 
Veteran reported that he was receiving ongoing chiropractic 
treatment and the treatment was helpful.  He took Ibuprofen 
and Flexeril for pain.  He could sit for an hour, stand for 
30 minutes and walk six blocks before having pain.  He felt 
that he had sciatica, which he described as right great toe 
numbness.  He had no radicular symptoms.  He was also 
diagnosed as having scoliosis.  

EMG testing associated with the examination showed a normal 
study with no electrodiagnostic evidence for lumbosacral 
radiculopathy and no evidence of peroneal nerve injury.  X-
rays of the lumbar spine did not show any abnormal findings.  
Physical examination did not show any weakness, atrophy or 
loss of muscle tone in either the calves or quadriceps.  Deep 
tendon reflexes were 1/4 and muscle strength testing was 5/5 
with minimal effort.  There was a complaint of decreased 
sensation at the dorsum tip of the right great toe.  There 
was obvious mild scoliosis of the thoracolumbar spine with 
range of motion of 25 degrees extension, 15 degrees of 
lateral flexion bilaterally, 90 degrees of forward flexion 
with pain arising from flexion and lateral flexion only.  The 
examiner opined that it was doubtful that the Veteran's 
solitary right great toe numbness was true sciatica or 
radiculopathy in light of normal X-rays and normal EMG.  It 
was the examiner's opinion that the Veteran's service 
connected lumbar strain was not the cause of his claim of 
sciatica of the right great toe.  

In an April 2006 rating decision the RO denied service 
connection for sciatica as secondary to service-connected low 
back strain.  

A January 2007 neurosurgery consultation showed an assessment 
of chronic complaints of neck and back pain.  The examining 
physician noted that the Veteran's MRI findings did not 
correlate with his symptoms in the sense that the Veteran did 
not have any specific complaints of radiculopathy.  
Therefore, the very mild foraminal stenosis appreciated on 
MRI scan was very unlikely to have any significance.  The 
examiner also explained to the Veteran that it was very 
unlikely that surgery would be of any benefit to him.  The 
examiner suggested referral to the VA pain clinic for a 
comprehensive pain evaluation.  

A January 2007 VA physical therapy consultation showed an 
assessment of a complex spine patient that was likely to 
benefit from cervical traction and flexion principle 
exercises for low back pain.  It was noted that the Veteran's 
low back pain was eased by lumbar flexion and that he had 
pain in the extension position.  The Veteran reported that he 
walked 45 minutes daily and did some light strength training 
but was not working.  On examination the right lumbar spine 
was tender to palpation with guarding.  The Veteran's 
rehabilitation potential was fair and chronicity was noted as 
a barrier to rehabilitation. 

On April 2007 VA examination the diagnosis was chronic 
lumbosacral strain superimposed on degenerative joint disease 
and degenerative disc disease of the thoracolumbar spine.  
The Veteran reported pain in the thoracolumbar spine on a 
daily basis.  He had no lower extremity radiculopathy.  He 
did have intermittent numbness in the right first toe.  He 
had morning stiffness in the thoracolumbar spine and pain 
getting out of bed.  He was awakened at night at times.  
Repetitive movement increased the pain and range of motion 
was generally reduced.  The Veteran had not been prescribed 
bed rest in the last year.  He did not use a brace because it 
did not help and did not use a cane or crutches.  He took 
tramadol, which helped the pain some.  Activities of daily 
living were affected in that he had pain with dressing and he 
had pain at work from long periods of sitting that had 
prompted him to quit working.  Flare-ups of pain occurred two 
days out of the week on the average and these were usually 
provoked by activity.  Range of motion was generally reduced 
during flare-ups and the Veteran treated them with ice and 
rest.  He was usually better in about three days.  

Physical examination showed tenderness in the thoracolumbar 
spine to percussion as well as the rhomboidal muscle group 
area.  There was mild pain on movement and increased pain on 
repetitive movement without additional motion loss.  Active 
and passive range of motion was 0 to 90 degrees of forward 
flexion, 5 degrees hyperextension, 20 degrees lateral bending 
and 20 degrees rotation.  Deep tendon reflexes were equal at 
the knees and ankles.  Motor testing showed the quadriceps 
and anterior muscle groups to have 5/5 strength.  Straight 
leg raises were negative.  

The examiner commented that he would expect a flare-up of 
pain to result in additional motion loss in the thoracolumbar 
spine of 20 degrees forward flexion without additional 
weakness or incoordination.  He also expected that the 
Veteran would have continuing difficulties in his current 
occupation.  He felt the Veteran needed to be able to move 
about freely at will and not sit for long periods of time, 
nor stand for long periods of time.  

In a separate April 2007 VA medical opinion, the examiner 
opined that he could not say without resort to speculation 
that the degenerative changes in the Veteran's back were 
related to or a result of military service.  The examiner 
noted that there was no clear history of trauma in the 
military.  

July 2007 VA EMG testing produced a diagnostic conclusion of 
normal study.  An October 2007 VA pain medicine note shows 
that the Veteran completed a 5 session chronic pain 
management program.  A December 2007 pain clinic note 
indicates that the Veteran had come in for follow up on 
chronic neck, headache and back pain.  He had participated in 
pain clinic sessions, which he had not found very effective.  
The pertinent diagnostic assessment was chronic back and neck 
pain.

In an October 2007 rating decision the RO continued the 10 
percent rating assigned to the Veteran's low back disability.  
In so doing, the RO noted that the April 2007 VA examiner was 
unable to link the Veteran's degenerative joint and disc 
disease to the Veteran's military service or to the Veteran's 
service connected chronic low back strain.   

An April 2008 VA pain network consultation note shows that 
the Veteran reported that his worst pain was in his neck.  He 
also did have low back pain.  He experienced about 70 percent 
pain relief using tramadol and medical marijuana.  He had not 
been working full time but did mention that he had had to do 
odd jobs on occasion, including shoveling or other physical 
work.  Standing was an aggravating factor for his low back 
pain.  He had had past physical therapy treatments where he 
was given cervical traction, home exercise and isometrics.  
He was doing these exercises twice a day and was also doing 
about 45 minutes of stretching.  The Veteran denied any 
problems with sleep.  Physical examination showed that the 
Veteran was able to heel and toe walk and had a normal gait.  
He was able to forward flex down to the floor without any 
difficulties and to extend to 30 degrees without any problem.  
With rotation there was no noted pain.  With lateral flexion 
to the left he had pain in his midback area.  His motor 
strength and sensory functioning were found to be normal and 
he had equal bilaterally normal reflexes.  Straight leg 
raising and SI joint maneuvers were negative. 

A separate April 2008 VA pain network note shows that the 
Veteran reported that his neck pain and headaches were severe 
enough that he had not had a steady job since 2005.

In January 2009, after his appeal was certified to the Board, 
the Veteran submitted  a number of letters from former co-
workers along with a progress note from a treating VA 
physician and a letter from VA concerning potential 
Vocational Rehabilitation benefits.  The letters from former 
co-workers commented on the pain the Veteran experienced 
while working.  A March 2006 letter from a former direct 
supervisor indicated that he and the Veteran had worked 
together from 1998 to 2005.  The supervisor had noticed that 
the Veteran was in physical pain because of the way he 
shifted around during meetings, getting up to walk around and 
stretch.  He also had to start taking increased time off work 
to go to doctors or chiropractors to make his back less 
painful.  As the project they were working on progressed, the 
Veteran's physical pain got worse.  The Veteran was in 
constant pain, grimacing at his desk, getting up constantly, 
and then taking more and more time off due to pain.  The 
former supervisor reported witnessing twinges or muscle 
spasms.  He also commented that the Veteran had trouble 
carrying things, wore a back brace and needed a special 
pillow for his chair and foot rest.  

A separate March 2006 letter from a former co-worker 
indicated that it had been easy to see that the Veteran had 
been in some pretty severe back pain.  There were times that 
he had to move slowly and carefully and one could see the 
pain in his face.  There were also days that he missed work 
and would later explain that back pain or headaches had kept 
him at home.  Sometimes he would indicate that he had 
overdone things by cleaning the kitchen floor or playing 
basketball and sometimes he had just slept or moved wrong.  

In a separate undated letter, a former office mate indicated 
that the Veteran sometimes experienced intense back pain to a 
level where he could no do work or leisure activities.  The 
office mate observed that the Veteran had a guarded gate and 
moved like he was protecting himself from further injury.  He 
would also sometimes see the Veteran walk with a limp or walk 
normally but have a grimace on his face.  Sometimes he would 
have back spasms in the office.  In spite of this the Veteran 
came to work and worked through the pain rather than missing 
a lot of work.  On one occasion the office mate went to the 
Veteran's cubicle and found him on the floor with back 
spasms.  The office mate got him some ice and after a while 
the Veteran was able to stand, walk slowly to his truck and 
eventually drive home.  He then missed the next couple of 
days of work.   

An April 2006 letter from a former mentee also indicated that 
the Veteran incurred a steady decrease in his ability to work 
due to physical pain.  The mentee indicated that he came to 
realize that the reason the Veteran only worked 4 days or 
less during the week was due to back pain.  By the time 
Wednesday came around the Veteran would be wincing, grunting 
and becoming more grouchy.  The mentee observed the Veteran's 
physical condition deteriorate to the point that even a 
little time of sitting, standing or moving resulted in enough 
pain to make him wince and groan.  He also would move and his 
body would all of a sudden tighten up to fight the pain.  The 
mentee noted that in 2003 the Veteran's pain resulted in him 
being shorter with people.  

In a separate April 2006 letter a former coworker indicated 
that she worked with the Veteran from June 2004 to January 
2005.  She frequently observed the Veteran in pain to the 
point of almost not being able to move.  She especially noted 
him holding his posture in such a manner that he attempted 
not to move his neck and shoulders anymore than necessary.  
He also had a guarded gait when walking in the hallways and 
on the sidewalks near the building.  In addition to 
restricted movement she often saw him grimacing and wincing.  

In another April 2006 letter a former coworker indicated that 
he used to sit across from the Veteran at work.  He had 
observed him lying on his back trying to get his pain to 
subside and calling his chiropractor for an appointment for 
his back.  It seemed like he was calling at least once a week 
the entire time the co-worker worked next to the Veteran.  

In an undated letter another former coworker indicated that 
he worked with the Veteran from August 2003 until 2005 and 
that the Veteran always looked like he was in pain.  In 
another undated letter a former coworker indicated that she 
began working closely with the Veteran in 2000 and started 
noticing him getting up and down quite a bit at his desk, 
moving around because of pain.  He would wince from pain in 
his back and mentioned the muscle spasms he experienced.  
Also, most of the time he walked slowly and with a limp.

The November 2006 VA physician's note requested that the 
Veteran be excused from jury duty for 12 months due to back 
and neck pain caused by degenerative disc disease, foraminal 
narrowing and spondylolisthesis.  

The February 2007 VA letter denied entitlement to Vocational 
Rehabilitation and Employment Services, finding that the 
Veteran's ongoing medical treatment placed large obstacles to 
employment.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to 
Veteran's disabilities has not varied significantly during 
the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 and September 26, 2003, 
respectively.  As the Veteran's claim for increase was filed 
in February 2003, the Veteran may be assigned rating under 
these revised criteria.    

The Veteran's service connected low back disability has been 
identified as chronic lumbosacral strain.  The Veteran also 
has been found to have degenerative joint disease and 
degenerative disc disease but these latter problems have not 
been shown to be related to service as there is no competent 
medical opinion of record indicating such a relationship and 
the April 2007 VA examiner specifically indicated that he was 
unable to find such a relationship.  Accordingly, there is no 
basis for assigning a disability rating for the Veteran's low 
back disability on the basis of the Codes used to 
specifically rate degenerative disc disease.  The Board notes 
that even if the Veteran were to be rated under these Codes, 
it would not result in assignment of a higher rating as the 
evidence of record does not establish that his low back 
disability has required bedrest prescribed by a physician and 
it is not established that the Veteran has any separately 
ratable neurological impairment.  See 38 C.F.R. § 4.71a, Code 
5293, effective September 23, 2002 and 38 C.F.R. § 4.71a, 
Code 5243, effective September 26, 2003.      

The Board also notes that it did receive evidence after 
certification of the Veteran's Appeal in the form of the 2006 
letters from co-workers, the November 2006 physican's note 
and the February 2007 letter from the VA Vocational 
Rehabilitation Department, and that this evidence was not 
accompanied by a waiver of RO consideration.  The Board 
finds, however, that the letters are essentially cumulative 
in relation to the existing evidence of record as they 
confirm the Veteran's own reports of muscle spasms and pain, 
which, along with the objective medical evidence of record, 
form the basis of the rating assigned below.  The letter 
pertaining to Vocational Rehabilitation and the physician's 
note pertaining to jury duty are similarly cumulative as they 
indicate facts already established in the record; that the 
Veteran has significant orthopedic problems and that he 
specifically has back and neck pain caused by degenerative 
disc disease, foraminal narrowing and spondylolisthesis.              

Given that the Veteran has already been assigned a 10 percent 
rating for his lumbar spine disability, the focus is on 
criteria that would allow for a rating in excess of 10 
percent.  Prior to September 26, 2003, the Veteran's low back 
disability might potentially be rated under Code 5292 for 
limitation of the lumbar spine or Code 5295 for lumbosacral 
strain.  38 C.F.R. § 4.71a.  Under Code 5295, a 10 percent 
rating is assigned for characteristic pain on motion, a  20 
percent rating is assigned for lumbosacral strain when there 
is muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in standing position and a 
40 percent rating is available for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

As muscle spasm has been shown to be the Veteran's most 
significant low back symptom and as he has exhibited some 
loss of lateral spine motion, assignment of a 20 percent 
rating under Code 5295 is warranted.  A higher (40 percent) 
rating is not warranted as the Veteran's lumbosacral strain 
has not been established as severe and the Veteran has not 
been shown to have the requisite symptomatology.  More 
specifically, it is not shown that the Veteran has listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign or marked limitation of forward bending in standing 
position.  Also, the April 2007 VA examiner did not find a 
relationship between service and the degenerative changes in 
the Veteran's back.  Thus, as there is no other competent 
medical opinion of record indicating such a relationship, the 
Board cannot consider these changes as part of the service 
connected disability for rating purposes.  Consequently, 
narrowing of the joint space and osteoarthritic changes are 
also not shown to be symptoms of the service connected low 
back disability.  Accordingly, although the Veteran may have 
some abnormal mobility on forced motion, he does not have the 
other service related symptoms associated with the assignment 
of the higher (40 percent) rating for severe lumbosacral 
strain. 
 
Given that the Veteran warrants a 20 percent (but no higher) 
rating under Code 5295, the question then becomes whether a 
rating in excess of 20 percent is warranted under any other 
Code.  Under Code 5292, a 10 percent rating was available for 
mild limitation of lumbar motion; a 20 percent rating was 
available for moderate limitation of lumbar motion and a 40 
percent rating was warranted for severe limitation of lumbar 
motion.  Id.  A Note to the current General Rating Formula 
for Diseases and Injuries of the Spine provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees 
and left and right lateral rotation is 0 to 30 degrees.  
38 C.F.R. § 4.71a, Codes 5235-5243, Note 2 (2008).  

The evidence of record does not show that the Veteran's 
lumbar spine limitation of motion has been more than 
moderate.  The most recent April 2007 VA examination showed 
flexion of 90 degrees, lateral flexion and rotation to 20 
degrees and extension of 5 degrees.  Thus, although the 
Veteran's extension was greatly reduced, his forward flexion 
was completely normal and his lateral flexion and his 
rotation were 2/3 of normal.  Earlier examinations showed 
similar findings with normal forward flexion, extension to at 
least 10 degrees or better and lateral flexion and extension 
to at least 10 degrees or better.  Also, in May 2008, range 
of motion findings appeared to be even better as both 
extension and flexion were found to be normal.  In sum, given 
the normal forward flexion findings and the mostly moderate 
limitations in other directions, the Board finds that the 
Veteran's overall limitation of motion cannot be described as 
more than moderate.  This is true even when flare-ups of pain 
are considered.  Notably the April 2007 examiner did estimate 
a twenty degree loss of forward flexion due to pain on flare-
up and the February 2006 examiner found it reasonable to 
believe that flare-ups would cause a 25 to 30 percent 
reduction in the Veteran's range of motion.  Such loss would 
still only amount to a moderate limitation of forward flexion 
(e.g. to around 65 or 70 degrees) and a moderate overall 
limitation of motion.  

The criteria for rating lumbar spine disability were revised 
effective September 26, 2003, allowing for a rating for the 
Veteran's lumbosacral strain under the General Formula for 
rating the disabilities of the spine.  38 C.F.R. § 4.71a, 
Code 5237.  Under the General Formula a 20 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Higher ratings are available for more 
severe manifestations.  38 C.F.R. § 4.71a, Codes 5235-5243.  
In the instant case, there is no evidence of record showing 
forward flexion limited to 30 degrees or less or showing 
ankylosis of any kind.  Consequently, a rating in excess of 
10 percent under the General Formula is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Although it is clear that the Veteran does 
have functional loss due to pain, particularly during a 
flare-up, it is not shown that his overall loss is more than 
moderate in degree, which is consistent with the currently 
assigned 20 percent rating.  Although he does experience 
flare-ups of pain with muscle spasms, there is no indication 
that he is generally unable to perform his basic activities 
of daily living and in fact, he reported a fairly significant 
physical activity level, which included walking 45 minutes 
per day and some light strength training.  Such an activity 
level does not suggest more than a moderate degree of 
functional impairment.    

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record reflects or suggests factors warranting extraschedular 
consideration such as marked interference with employability 
or frequent hospitalizations due to the lumbar spine 
disability, however.  38 C.F.R. § 3.321.  The Veteran's 
reports (which are corroborated by the reports of his co-
workers) do show that he has had difficulty maintaining 
employment due to his orthopedic problems.  The Veteran 
specifically indicated in April 2008, however, that his neck 
pain was his worst problem and that it was his neck pain and 
his headaches, which were severe enough to keep him from 
working a steady job since 2005.  Consequently, although the 
low back disability may result in some interference with 
working, the evidence does not establish that it results in 
marked interference so as to warrant referral for 
extraschedular consideration.  

In summary, considering all applicable criteria, the Veteran 
is entitled to a 20 percent (but no higher) rating for his 
low back disability. 




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 20 percent (but no higher) disability rating 
for service-connected chronic low back strain is granted.  



____________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


